IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00105-CR
 
The State of Texas,
                                                                      Appellant
 v.
 
matthew aaron juntunen,
                                                                      Appellee
 
 
 

From the County Court at Law
McLennan County, Texas
Trial Court No. 2004-3925-CR1
 

DISSENTING Opinion





 
          For the reasons stated in my
dissenting opinion in State v. Stanley, No. 10-05-00101-CR (Tex.
App.—Waco July 27, 2005, no pet. h.), I dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice 
 
Dissenting
opinion delivered and filed July 27, 2005


amirez by letter dated April 15, 2010 the appeal would be dismissed without further notice unless, within 21 days of the date of the
letter, a docketing statement was filed and notification of Ramirez’s actions
regarding the clerk’s fee was provided to the Court.  More than 21 days have
passed, and we have not received a docketing statement or notification of
Ramirez’s actions.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.3(b) & (c); 44.3.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed May 19, 2010
[CV06]